Citation Nr: 1329109	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  05-14 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, including secondary to service-connected multiple uterine leiomyoma. 

2. Entitlement to an initial compensable rating for supraventricular tachycardia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Veteran appealed the denial, including the initial assigned noncompensable evaluation for supraventricular tachycardia following the grant of service connection for that condition. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). Jurisdiction was later transferred to the VA RO in Montgomery, Alabama. 

The Veteran testified at a November 2007 hearing before a local Decision Review Officer (DRO) and before the undersigned Acting Veterans Law Judge during an April 2010 Travel Board hearing. Transcripts of both proceedings have been associated with the claims file.

Through a September 2010 decision/remand, the Board inter alia, denied the claim for increased rating for supraventricular tachycardia, and remanded the issue of service connection for a back disorder for specified evidentiary development.  

Thereafter, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), which in an October 2012 Memorandum Decision remanded the increased rating claim to the Board. Since then, the Appeals Management Center (AMC), in a September 2012 Supplemental Statement of the Case (SSOC) has continued the denial of service connection for a lumbar spine disability. Consequently, both of the claims at issue are presently before the Board again. Moreover, the Board has characterized the claim for service connection for a lumbar spine disability as including a theory of secondary service connection, as due to service-connected multiple uterine leiomyoma. See 38 C.F.R. § 3.310(a) (2013).  

In view of the terms of the Court's Memorandum Decision, and to provide for further development of the Veteran's service connection claim, this appeal is REMANDED to the RO via the AMC, in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

In accordance with the Court's October 2012 Memorandum Decision, further consideration is required as to whether a "staged" rating (i.e., an incremental increase in compensation) is warranted for the Veteran's supraventricular tachycardia based on a June 2008 clinical record documenting a single instance of tachycardia. See 38 C.F.R. § 4.104, Diagnostic Code 7010. Moreover, due to the interval of nearly four years since the last VA Compensation and Pension examination for this condition, a contemporaneous examination is warranted.               

As to service connection for a lumbar spine disability, the last VA examination of December 2010 did not provide a definitive diagnosis (indicating low back pain only, whereas other records identify a tangible spinal condition), and also did not provide a sufficient medical opinion addressing the etiology of any back disorder present. Therefore, a new examination is required on this account.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA cardiology examination pertaining to the severity of her supraventricular tachycardia. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

The VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected supraventricular tachycardia, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Code 7010, for evaluating supraventricular arrhythmias. 

2. Schedule the Veteran for a VA orthopedic examination with regard to her claimed lumbar spine disability. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should initially determine whether there is a diagnosable disability of the lumbar spine, apart from the manifestation of low back pain alone (inasmuch as pain itself is not recognizable as a disability for VA purposes). 

Following this, the examiner must indicate whether any diagnosed disability at least as likely as not (50 percent or greater probability) was incurred during military service, taking into consideration both a documented December 1987 lifting injury to the low back, and a December 1989 motor vehicle accident (and subsequent symptoms/treatment) as possible precipitating in-service injuries. The examiner should also take into account the opinion given by the December 2010 VA examiner, yet is requested to provide a substantially more detailed opinion and rationale for the conclusion reached (as opposed to simply finding "inadequate documentation" to relate the Veteran's complaints to military service).  

The examiner is further requested to opine as to whether any diagnosed low back disability is secondarily related to the Veteran's service-connected multiple uterine leiomyoma. The requested examination findings should address whether the claimed condition was initially incurred due to multiple uterine leiomyoma, or otherwise was chronically aggravated over time due to the same.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claims on appeal based upon all additional evidence received. In readjudicating the claim for increased rating for supraventricular tachycardia, the RO/AMC should indicate its consideration of entitlement to "staged" ratings throughout the pendency of the claim to specifically include staged rating based on a June 2008 clinical record documenting a single instance of tachycardia.       If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with another SSOC and afforded an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims. Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


